                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                               5:19CV031-GCM-DCK


LISA ANNETTE LINDSAY,               )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                        ORDER
                                    )
ANDREW M. SAUL,                     )
Commissioner of Social Security,    )
                                    )
      Defendant.                    )
____________________________________)



       THIS MATTER is before the Court upon the Memorandum and Recommendation of

United States Magistrate David C. Keesler, filed June 24, 2020. (Doc. No. 20). The parties were

advised that pursuant to 28 U.S.C. § 636(b)(1)(C), written objections to the Memorandum and

Recommendation must be filed within 14 days after service of the memorandum. It appears to

the Court that the parties have not filed any such objections.

       After an independent and thorough review of the magistrate's memorandum, the Court

concludes that there is no clear error on the face of the record and that the recommendation to

deny Plaintiff’s Motion for Summary Judgment, grant Defendant’s Motion for Summary

Judgment, and affirm the Commissioner’s determination is correct and in accordance with law.

See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). Accordingly,

the findings and conclusions of the magistrate are accepted, Plaintiff's Motion for Summary

Judgment (Doc. No. 16) is DENIED, and Defendant’s Motion for Summary (Doc. No. 18) is

GRANTED. The Commissioner’s determination is affirmed.




      Case 5:19-cv-00031-GCM-DCK Document 21 Filed 09/14/20 Page 1 of 2
      IT IS THEREFORE ORDERED that the Memorandum and Recommendation of the

magistrate is hereby AFFIRMED.




                                 Signed: September 14, 2020




     Case 5:19-cv-00031-GCM-DCK Document 21 Filed 09/14/20 Page 2 of 2
